DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after final rejection.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on October 30, 2020, has been withdrawn pursuant to 37 CFR 1.114.  The inventor’s or joint inventor’s submission, filed on January 29, 2021, has been entered.
	Claims 1-4 and 6 are pending in the instant invention.  According to the Amendments to the Claims, filed January 29, 2021, claims 1-4 and 6 were amended and claim 5 was cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2018/027702, filed July 24, 2018, which claims priority under 35 U.S.C. § 119(a-d) to JP 2017-153422, filed August 8, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on October 13, 2020, is acknowledged: a) Group I - claims 1-4; and b) substituted 2,3-bisphosphinopyrazine represented by formula (3) - p. 35, Example 1.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the method for preparing a substituted quinoxaline represented by the formula (3), where n = 0, and at each occurrence, R2 = -C(CH3)3 and R3 = -CH3, respectively, which encompasses the elected species, was neither found to be free of the prior art, nor allowable, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on July 13, 2020.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on July 13, 2020, the instant Markush claim was restricted to a method for producing a substituted quinoxaline represented by the formula (3), where n = 0, and at each occurrence, R2 = -C(CH3)3 and R3 = -CH3, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on July 13, 2020.
	Next, the inventor or joint inventor should further note that claim 6 was withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said Non-Final Rejection, mailed on July 13, 2020, or the Final Rejection, mailed on October 30, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 29, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-4 is contained within.

Reasons for Allowance

	Claims 1-4 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a method for preparing a substituted quinoxaline represented by the formula (3), as recited in claim 1.
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of adding potassium tert-butoxide to a solution comprising (i) a substituted quinoxaline represented by the formula (1), (ii) a hydrogen-phosphine borane represented by the formula (2), (iii) a liquid solvent, and (iv) a deboranating agent, respectively.  This methodical step is present in the method for preparing a substituted quinoxaline represented by the formula (3), as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
METHOD FOR PRODUCING 2,3-BISPHOSPHINOPYRAZINE DERIVATIVE, AND METHOD FOR PRODUCING PHOSPHINE TRANSITION METAL COMPLEX

	has been deleted and replaced with the following:
---“PROCESS FOR PREPARING OPTICALLY ACTIVE 2,3-BISPHOSPHINO-SUBSTITUTED QUINOXALINES”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A process for preparing a compound represented by formula (3):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(3)

wherein:

	each R1 independently represents F, Cl, Br, I, C1-5 alkyl, NH2, NO2, or OH;
	each R2 independently represents CH3, CH2CH3, CH(CH3)2, (CH2)2CH3, CH2CH(CH3)2, CH(CH3)CH2CH3, C(CH3)3, (CH2)5CH3, (CH2)3CH(CH3)2, (CH2)6CH3, (CH2)4CH(CH3)2, cycloalkyl, adamantyl, or phenyl;
	each R3 independently represents CH3, CH2CH3, CH(CH3)2, (CH2)2CH3, CH2CH(CH3)2, CH(CH3)CH2CH3, C(CH3)3, (CH2)5CH3, (CH2)3CH(CH3)2, (CH2)6CH3, (CH2)4CH(CH3)2, cycloalkyl, adamantyl, or phenyl; and
	n represents 0;



adding potassium tert-butoxide to a solution comprising:

(i)	a compound represented by formula (1):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(1)

wherein:

	each X independently represents Cl, Br, or I;
	each R1 independently represents F, Cl, Br, I, C1-5 alkyl, NH2, NO2, or OH; and
	n represents 0;

(ii)	a compound represented by formula (2):


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(2)

wherein:

	R2 represents CH3, CH2CH3, CH(CH3)2, (CH2)2CH3, CH2CH(CH3)2, CH(CH3)CH2CH3, C(CH3)3, (CH2)5CH3, (CH2)3CH(CH3)2, (CH2)6CH3, (CH2)4CH(CH3)2, cycloalkyl, adamantyl, or phenyl; and
	R3 represents CH3, CH2CH3, CH(CH3)2, (CH2)2CH3, CH2CH(CH3)2, CH(CH3)CH2CH3, C(CH3)3, (CH2)5CH3, (CH2)3CH(CH3)2, (CH2)6CH3, (CH2)4CH(CH3)2, cycloalkyl, adamantyl, or phenyl;

(iii)	a liquid solvent selected from the group consisting of tetrahydrofuran, N,N-dimethylformamide, cyclopentyl methyl ether, diethyl ether, dibutyl ether, dioxane, hexane, and toluene, or a combination thereof; and

(iv)	a deboronating agent selected from the group consisting of N,N,N’,N’-tetramethylethylenediamine, triethylenediamine, and triethylamine.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The process according to claim 1, wherein the compound represented by formula (2) is:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.”---



	has been deleted and replaced with the following:
---“	The process according to claim 1, wherein the compound represented by formula (3) is:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (R,R).”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The process according to claim 1, wherein the addition is performed at a temperature in the range of -25ºC to 100ºC.”--- .

	Claim 6 has been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yoshiya Nakamura (Reg. No. 71,148) on February 25, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.



/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624